        Case 1:19-mj-00083-DAR Document 20 Filed 12/05/19 Page 1 of 8




                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA :
                         :
     v.                  :                     Case No. 19-mj-83-DAR
                         :
FURONG AI                :
                         :
Defendant                :

 DEFENDANT’S OPPOSITION TO THE GOVERNMENT’S MOTION IN
        LIMINE TO LIMIT TESTIMONY AND EVIDENCE

      COMES NOW, the Defendant, by and through his attorneys, Michael E.

Lawlor, and Nicholas G. Madiou, Brennan, McKenna & Lawlor, Chartered, and

hereby respectfully files this opposition to the Government’s Motion in Limine to

Limit Testimony and Evidence. In support of this opposition, counsel state the

following:

                                    Introduction

      The United States of America charged Mr. Ai under 18 U.S.C. § 112(b)(1)

and (2) for activities that took place on February 20, 2019, and April 3, 2019. The

Government brought these charges based on Mr. Ai’s conduct during peaceful

protest activity that occurred on both days.

      This matter is scheduled for trial to begin on December 17, 2019.




                                          1
         Case 1:19-mj-00083-DAR Document 20 Filed 12/05/19 Page 2 of 8




       In its motion in limine, the Government asks this Honorable Court to:


       to limit the scope of evidence and testimony regarding (1) the specific
       grievances giving rise to the defendant’s motivation and reason for
       seeking asylum and engaging in protest activities against
       representatives of the People’s Republic of China (“PRC”), and (2) the
       specific details of what the defendant hoped to convey to the foreign
       officials if his actions were successful.

ECF Doc. No. 13, at 1. In so asking the Court, the Government seeks to curtail Mr.

Ai’s rights under the Sixth Amendment – including his right to present a defense,

right to testify in his defense, and his right to a fair trial.

       The evidence the Government seeks to limit in its motion in limine is relevant,

and essential to Mr. Ai’s ability to mount a defense in this case. The Government’s

request to limit such evidence is not supported by the statutes charged, the Federal

Rules of Evidence, or a single authoritative case. For the reasons stated in this

opposition, and those that shall be presented at a hearing on this matter, Mr. Ai

respectfully asks this Court to deny the Government’s motion in limine.

                                        Discussion

       The evidence the Government seeks to limit in its motion in limine is relevant

to Mr. Ai’s defense. In this case, the United States charged Mr. Ai with violating 18

U.S.C. § 112(b), while he attempted to exercise his First Amendment rights on two

incidents. Specifically, on October 31, 2019, the Government filed an Information


                                              2
        Case 1:19-mj-00083-DAR Document 20 Filed 12/05/19 Page 3 of 8




charging the defendant with one count of attempting to and actually obstructing a

foreign official in violation of 18 U.S.C. § 112(b)(1) and (2), as result of the February

20, 2019 incident, and one count of attempting to obstruct a foreign official in

violation of 18 U.S.C. § 112(b)(2), as a result of the April 3, 2019 incident.

      On February 20, 2019, a delegation of the People’s Republic of China, were

residing at the Willard Hotel in Washington, D.C. That morning, members of the

Chinese delegation were located inside a shuttle van. Around that time, law

enforcement contacted Mr. Ai, “who was standing in front of one of [the] shuttle

vans as it began to depart from the curb adjacent to the hotel’s F Street entrance.”

ECF No. 1-1, at 3. Law enforcement officers physically removed Mr. Ai from the

front of the van.

      On April 3, 2019, Mr. Ai was intercepted by law enforcement as he “ran

toward” a moving limousine transporting members of the Chinese delegation. ECF

No. 1-1, at 5. “Ai was holding a white paper with what appeared to contain Chinese

writing in his hands as he approached the DSS limousine” and came within five feet

of the automobile. ECF No. 1-1, at 5.

      In this case, the Government must prove under 18 U.S.C. § 112(b) that Ms.

Ai willfully attempted to obstruct a foreign official in the performance of his or her

official duties. Mr. Ai’s purpose for approaching the Chinese Delegation goes to the

heart of this case.


                                           3
        Case 1:19-mj-00083-DAR Document 20 Filed 12/05/19 Page 4 of 8




      On both occasions, Mr. Ai attempted to voice his grievances toward the

People’s Republic of China. Mr. Ai did not seek to obstruct the performance of any

official duties. Rather, Mr. Ai sought only to petition Chinese government officials

about government conduct that occurred in China.

      To that end, what Mr. Ai was protesting is relevant to his defense. Namely,

Mr. Ai was not intending to obstruct a foreign official in his or her official capacity.

He ought to be able to explain to the jury what he was doing in the area on the days

in question and why he was doing it. What he hoped to accomplish and whether he

intended to obstruct any foreign official.

      Evidence is relevant if: (a) it has any tendency to make a fact more or less

probable than it would be without the evidence; and (b) the fact is of consequence

in determining the action. What Mr. Ai’s intention and motivation was on the days

in question is relevant to demonstrate the earnestness and honesty of that intention.

If he had an honest and reasonable complaint against the Chinese government, it is

more probable that he approached the delegation to protest, rather than to obstruct.

If he had no such complaint, it would be more probable he was acting with the

intention of obstructing.

      The cases cited by the government add little to this debate. Butler v. United

States, 614 A.2d 875 (1992), fails to advance the debate here. For while a political

reason for assault may well be, and is likely, totally irrelevant, the political reason


                                             4
        Case 1:19-mj-00083-DAR Document 20 Filed 12/05/19 Page 5 of 8




behind a political protest is very relevant. In this case, what Mr. Ai was doing on

the days in question is relevant. Were the justification for an assault one of self-

defense, then perhaps the rationale behind it may be relevant. Otherwise, we agree

with the government, it is not.

       United States v. Rosado, 728 F.2d 89, 91 (2nd Cir. 1984), is also inapplicable

here. There, in response to a charge of trespassing, the defendants mounted what

“some have called a "political" defense ... and invited jury nullification by

questioning the Government's motives in subpoenaing appellants and prosecuting

them for contempt.” The same cannot be said in this case.

       “The right of an accused in a criminal trial to due process is, in essence,

the right to a fair opportunity to defend against the State's accusations.” Chambers

v. Mississippi, 410 U.S. 284, 294 (1973). The Supreme Court has elaborated on this

essential right:

       The right to offer the testimony of witnesses, and to compel their
       attendance, if necessary, is in plain terms the right to present a defense,
       the right to present the defendant’s version of the facts as well as the
       prosecution’s to the jury so it may decide where the truth lies. Just as
       an accused has the right to confront the prosecution’s witnesses for the
       purpose of challenging their testimony, he has the right to present his
       own witnesses to establish a defense. This right is a fundamental
       element of due process of law.

Washington v. Texas, 388 U.S. 14, 19 (1967).

       Implicit in the Government’s request, is an effort to curtail Mr. Ai’s ability to

mount a defense in this case. The Government frames the crimes charged as strict
                                           5
         Case 1:19-mj-00083-DAR Document 20 Filed 12/05/19 Page 6 of 8




liability offenses – wherein his intent and motivation bear no relevancy to the facts

at issue. Nothing could be further from the truth.

       Mr. Ai’s intent is relevant to the jury’s determination of whether or not he

attempted to obstruct a foreign official in his or her official capacity. What Mr. Ai

was attempting to accomplish during these instances, and his intention behind taking

certain action is relevant, and critical to his defense. Indeed it is his defense. The

Government’s request to prevent Mr. Ai from testifying at trial regarding his lack of

intent to obstruct a foreign official violates his right to a fair trial, his right to testify

in his own defense and his right to otherwise present a defense.

       Here, Mr. Ai sought to peacefully petition for a redress of grievances by

approaching the Chinese Delegation with the hope of presenting legitimate

grievances. His motivation, and his intent for approaching the Chinese Delegation

for that limited purpose is the very basis of his defense. That is, he intended to

peacefully exercise his First Amendment rights as opposed to obstruct any foreign

official in the performance of an official duty.

       For these reasons, the Court should deny the Government’s motion.

                                        Conclusion

       For the reasons stated in this pleading, and those that shall be presented at a

hearing on this matter, Mr. Ai respectfully asks this Court to deny the Government’s

motion in limine.


                                              6
Case 1:19-mj-00083-DAR Document 20 Filed 12/05/19 Page 7 of 8




                                 Respectfully submitted,

                                       /s/
                                 _____________________
                                 Michael E. Lawlor
                                 Nicholas G. Madiou
                                 Brennan, McKenna & Lawlor, Chtd.
                                 6305 Ivy Lane, Suite 700
                                 Greenbelt, Maryland 20770
                                 301.474.0044
                                 mlawlor@verizon.net
                                 nickmadiou@gmail.com




                             7
        Case 1:19-mj-00083-DAR Document 20 Filed 12/05/19 Page 8 of 8




                         CERTIFICATE OF SERVICE

      I HEREBY CERTIFY that on December 5, 2019, a copy of the foregoing was

sent to the United States Attorney’s Office, via ECF.

                                                  /s/
                                             _____________________
                                             Michael E. Lawlor




                                         8
